    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1of1
,

                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                JUDGMENT IN A CRIMINAL CASE
                                    v.                                           (For Offenses Committed On or After November 1, 1987)



                    Jorge Hernandez-V ellanueva                                  Case Number: 3:19-mj-21416

                                                                                 Scott Pactor
                                                                                 Defendant's Attorne!Ai


    REGISTRATION NO. 19942298
                                                                                                                .bm !! ~
                                                                                                                "l'-!'l,,
                                                                                                                        "'"T:ff
                                                                                                                                  E o·fl
                                                                                                                                     '!{/




    THE DEFENDANT:                                                                                              MAR 2 6 2019
     ~ pleaded guilty to count(s) 1 of Complaint
                                              ~~~-=-~~~~~~~~~~-+-~~~~~~~~~~-'-


     D was found guilty to count(s)                                            ~w '' ' ~.' · ,- '~''"R;:,
       after a plea of not guilty.                                              BY .. _      _q...     ' :/;~.; 1 ;
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense($)-:-

    Title & Section                   Natu re of Offense                                                          Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

     D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~-




     D Count(s)                                                                   dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   ~IMESERVED                                D                                        days

    IZI Assessment: $10 WAIVED          ~ Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                           charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesday, March 26, 2019
                                                                              Date of Imposition of Sentence


    Received     ~~~~~~~~~




                 DUSM
                                                                                 fd_V
                                                                              HONORABLE F. A. GOSSETT III
                                                                              UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                            3:19-mj-21416
